--------------------------------------------------------------------------------

Exhibit 10.3
Secondment (Loaned Employee) Agreement Between
 Celadon Group, Inc. and TA Dispatch, LLC
This Secondment Agreement ("Agreement") is made and entered into effective as of
April 15, 2019 (the "Effective Date") by and between TA Dispatch, LLC, an
Alabama limited liability company (“TA Dispatch") and Celadon Group, Inc., a
Delaware corporation (“Celadon”).  TA Dispatch and Celadon are also referred to
herein as the Parties or individually as a Party.
WHEREAS, this Agreement is being entered into in connection with (a) that
certain Asset Purchase Agreement (the “Purchase Agreement”) by and among (i)
Celadon Trucking Services, Inc., a New Jersey corporation (“CTSI”), (ii) Celadon
Logistics Services, Inc., a Delaware corporation (“CLSI”), (iii) Hyndman
Transport Limited, an Ontario corporation (“Hyndman” and each of CTSI, CLSI, and
Hyndman, collectively, “Sellers”), (iv) TA Dispatch, and (v) Celadon, for
certain limited purposes described therein, and (b) that certain Consulting
Agreement (the “Consulting Agreement”) between TA Dispatch and Jon Russell
(“Russell”).
WHEREAS, Russell is currently employed by Celadon as President and Chief
Operating Officer;
WHEREAS, TA Dispatch requires the services of Russell to effectively implement
the transactions contemplated by Purchase Agreement and transition the assets
and business acquired;
WHEREAS, Celadon recognizes that providing the services of Russell to TA
Dispatch is an essential part of the acquisition and value of the Purchase
Agreement;
WHEREAS, Celadon has agreed to second Russell to TA Dispatch for a period of
time, as described below (the "Secondment"), subject to the terms and conditions
of this Agreement;
WHEREAS, the Parties desire to enter into this Agreement to set forth the terms
and conditions under which Russell will provide the services to TA Dispatch
during the Secondment;
WHEREAS, Russell acknowledges this Agreement by his signature below; and
NOW, THEREFORE, in consideration of the mutual covenants, promises, and
obligations set forth herein, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Parties agree as
follows:
1.          Secondment Period. Celadon shall second Russell to TA Dispatch on a
part-time basis of 50% of his work time for the duration of the Secondment (the
"Secondment Period") to provide the services in accordance with the terms of
this Agreement. The allocation of Russell’s work time shall be coordinated by
Celadon and TA Dispatch, in good faith, so as to effect a mutually agreeable
allocation of 50% of his work time to Celadon and 50% of his work time to TA
Dispatch and each Party will endeavor to notify the other Party in advance of
any period of time for which it expects to require more than 50% of Russell’s
time. In the event either Party believes it is not receiving appropriate work
time of Russell, it shall promptly notify the other Party in writing, and the
Parties shall cooperate in good faith to reallocate Russell’s work time in
accordance with the prior sentence. The Secondment Period shall commence on the
Effective Date, and shall continue until April 15, 2020, or until terminated by
either party, as provided below in Paragraph 9. The Parties currently
contemplate that at the end of the Secondment Period Russell will become a
full-time employee of TA Dispatch, subject to TA Dispatch and Russell reaching
mutually agreeable terms of such employment.
2.          Russell's Continued Employment with Celadon. At all times during the
Secondment Period, Russell will continue to be solely an employee of Celadon and
shall not at any time become an employee of TA Dispatch. Russell shall continue
to be subject to the terms and conditions of his employment agreement with
Celadon and any other employment or personnel policies of Celadon, as determined
by Celadon in its sole discretion, whether seconded or not. Russell shall not be
entitled to receive any such benefits, perquisites, or privileges from TA
Dispatch.

--------------------------------------------------------------------------------

3.          Russell's Services and Supervision. Russell shall provide services
to TA Dispatch pursuant to and subject to the terms and conditions of the
Consulting Agreement in the capacity of a consultant assisting TA Dispatch with
transitioning customer relationships and employees, addressing operational
issues, and assisting with integration of TA Dispatch’s acquisition of the
Purchased Assets (as defined in the Purchase Agreement). Russell shall provide
services from Celadon’s headquarters in Indianapolis, IN, and at other
reasonable locations as necessary. While providing services to TA Dispatch,
Russell shall work under the exclusive direction, control, and supervision of TA
Dispatch's Chief Executive Officer. TA Dispatch shall coordinate with Celadon
regarding Russell's holiday and vacation schedule. Celadon retains the sole
authority to terminate Russell's employment with Celadon; however, TA Dispatch
may terminate the Secondment in accordance with the terms of this Agreement.
Celadon shall not be responsible for reimbursement of any travel or other
out-of-pocket business expenses incurred by Russell in the course of providing
services to TA Dispatch.
4.          Payment of Salary and Other Benefits. Subject to Section 5, during
the Secondment Period, Celadon shall continue to pay Russell's salary, health
and retirement benefits, and any other compensation or benefits to which Russell
is entitled to as an employee of Celadon and under any written agreements
regarding Russell's employment with Celadon. Subject to Section 5, Celadon shall
pay all necessary employment taxes as required by law regarding Russell, report
Russell's income to the appropriate tax authorities, and withhold all taxes from
Russell's income, as required by law.
5.          Reimbursement by TA Dispatch of Russell Costs. In consideration for
Celadon making Russell available to provide services during the Secondment, TA
Dispatch shall pay half of all costs to Celadon of Russell’s employment,
including, without limitation, salary, health and retirement benefits, any
benefit claims paid by Celadon with respect to Russell, employment taxes, 401(k)
matching, car allowance, phone and cellular service, as follows:
(a)
  on a biweekly basis in advance, pay to Celadon the total amount of $9,327.44,
which is equal to an estimate of 50% of the total direct cost of Russell to
Celadon (the “Fixed Costs”), inclusive of the following:

(i)
$8,173.08, representative of one-half of two weeks of annual base salary of
$425,000;

(ii)
$139.09, representative of one-half of two weeks of health insurance, dental
insurance, vision insurance, and life insurance premiums paid by Celadon or its
designated subsidiary;

(iii)
$19.40, representative of one-half of two weeks of ArmardaCare premiums paid by
Celadon or its designated subsidiary;

(iv)
$50.96, representative of one-half of two weeks of Celadon’s contribution to
flexible spending account;

(v)
$79.13, representative of one-half of two weeks of Celadon’s, or its designated
subsidiary’s, match to Russell’s 401(k);

(vi)
$676.55, representative of an estimate of one-half of two weeks of Celadon’s, or
its designated subsidiary’s, portion of employment tax;

2

--------------------------------------------------------------------------------

 
(vii)
$173.08, representative of one-half of two weeks of Russell’s car allowance; and

(viii)
$16.15, representative of one-half of two weeks of Russell’s phone and cellular
service allowance.

(b)
  on a monthly basis, within 10 days of receiving an invoice from Celadon, pay
to Celadon 50% of all claims of Russell associated with any healthcare benefits
that are self-funded by Celadon (the “Variable Costs”).

On a monthly basis, Celadon shall provide TA Dispatch with an invoice setting
forth in reasonable detail the previous month’s Fixed Costs and Variable Costs,
which TA Dispatch shall pay within 10 days of receipt. If TA Dispatch’s portion
of the prior month’s Fixed Costs as set forth on the invoice are greater than
the Fixed Costs actually paid by TA Dispatch for such month, TA Dispatch shall
pay such difference to Celadon within 10 days of receipt of such invoice. If TA
Dispatch’s portion of the prior month’s Fixed Costs are less than the Fixed
Costs actually paid by TA Dispatch for such month, Celadon may pay such amount
to TA Dispatch or instruct TA Dispatch to withhold such amount from its payment
of the next installment of Fixed Costs.
If any of the estimated amounts of Fixed Costs change, Celadon will provide
notice of such change to TA Dispatch. After receipt of such notice, any future
payments by TA Dispatch of Fixed Costs shall be at the amount specified in such
notice. Any costs, taxes, or other fees that do not accrue or become payable
until after the termination of this Agreement shall be invoiced by Celadon
within 30 days after becoming payable and shall be paid by TA Dispatch within 10
days of receipt of the invoice.
6.          Confidentiality. For purposes of this Agreement, "Confidential
Information" includes any information or compilation of information used  in 
the business of TA Dispatch, PS Parent, LLC, P&S Acquisitions, LLC, TA Services,
Inc., or any of their respective direct or indirect subsidiaries or affiliates
(the “TA Group”) or Celadon or any of its direct or indirect subsidiaries or
affiliates, in each case, that gives any of them an opportunity to obtain an
advantage over competitors and that is not generally known or readily
ascertainable by independent investigation.  Confidential Information includes,
but is not limited to, the following: trade secrets; know-how; methods of
operation and sales techniques; information regarding market research, sales,
profits, profit margins and other financial information, including that of
customers or carriers; customer lists and customer information, including
customer ordering habits, route, loading, shipping and billing preferences;
carrier lists; employee personnel files and information about employee
compensation and benefits; and information relating to the identity of
contractors, consultants, or vendors, or the terms of contractual or other
agreements with contractors, consultants, or vendors; whether furnished  before
or after the date of  this Agreement, whether tangible or intangible, whether
verbally, in writing, on computer disk or otherwise.  The term “Confidential
Information” does not include information which (i) becomes generally available
to the public other than as a result of a disclosure by a Party or such Party’s
representatives or agents, (ii) the disclosing Party can document was available
to such Party on a non-confidential basis prior to its disclosure by the
disclosing Party, or (iii) becomes available to a Party on a non-confidential
basis from a source other than a member of the TA Group or any of their direct
or indirect subsidiaries or affiliates or its representatives or agents, or
Celadon or any of their direct or indirect subsidiaries or affiliates or its
representatives or agents, as applicable, provided that such source is not bound
by a confidentiality agreement or otherwise prohibited from transmitting the
information by a contractual, legal or fiduciary obligation.
3

--------------------------------------------------------------------------------

Celadon shall keep secret any Confidential Information relating to the TA Group
that it obtains as a result of Russell's Secondment. Celadon shall not use or
directly or indirectly disclose any such Confidential Information (or allow it
to be used or disclosed), in whole or in part, to any person, company, or other
organization without the prior written consent of TA Dispatch. TA Dispatch shall
keep secret any Confidential Information relating to Celadon or any of its
direct or indirect subsidiaries or affiliates that it obtains as a result of
Russell's Secondment. TA Dispatch shall not use or directly or indirectly
disclose any such Confidential Information (or allow it to be used or
disclosed), in whole or in part, to any person, company, or other organization
without the prior written consent of Celadon.
7.          Ownership of Work. All writings, technology, inventions,
discoveries, processes, techniques, methods, ideas, concepts, research,
proposals, materials, and all other work product of any nature whatsoever, that
Russell creates, prepares, produces, authors, edits, amends, conceives, or
reduces to practice, either individually or jointly with others, during the
Secondment Period and relating in any way to the business or contemplated
business, products, activities, research, or development of any TA Group member
or result from any work performed by Russell for a TA Group member (in each
case, regardless of when or where the work product is prepared or whose
equipment or other resources is used in preparing the same), all rights and
claims related to the foregoing, and all printed, physical, and electronic
copies, and other tangible embodiments thereof (collectively, "TA Group Work
Product," as further defined below), as well as any and all rights in and to US
and foreign (i) patents, patent disclosures, and inventions (whether patentable
or not), (ii) trademarks, service marks, trade dress, trade names, logos,
corporate names, and domain names, and other similar designations of source or
origin, together with the goodwill symbolized by any of the foregoing, (iii)
copyrights and works of authorship (whether copyrightable or not), including
computer programs, and rights in data and databases, (iv) trade secrets,
know-how, and other confidential information, and (v) all other intellectual
property rights, in each case whether registered or unregistered, and including
all registrations and applications for, and renewals or extensions of, such
rights, and all similar or equivalent rights or forms of protection in any part
of the world (collectively, "TA Group Intellectual Property Rights"), shall be
the sole and exclusive property of the TA Group member and its assigns, free
from any encumbrance, claim, lien for balance due, or rights of retention by the
TA Group member.
To the extent that ownership of the TA Group Work Product or TA Group
Intellectual Property Rights does not otherwise vest in a member of the TA Group
and its assigns by operation of law, Celadon hereby and does irrevocably assign,
transfer, and convey to TA Dispatch and its assigns, without further
consideration, all of its right, title, and interest in such TA Group Work
Product and TA Group Intellectual Property Rights. Celadon agrees to reasonably
cooperate with TA Dispatch to execute any documents or take any other actions as
might be reasonably necessary or that TA Dispatch might reasonably request to:
(a) apply for, obtain, perfect, and transfer to TA Dispatch the TA Group Work
Product as well as a TA Group Intellectual Property Right in the TA Group Work
Product in any jurisdiction in the world; and (b) maintain, protect, and enforce
the same, including, without limitation, executing and delivering to TA Dispatch
any and all applications, oaths, declarations, affidavits, waivers, assignments,
and other documents and instruments as shall be requested by TA Dispatch.
For purposes of this Agreement, "TA Group Work Product" includes, but is not
limited to, TA Dispatch information regarding business plans, research,
strategies, techniques, agreements, contracts, software design, reports, market
studies, product plans, product designs, inventions, unpublished patent
applications, experimental processes, experimental results, customer
information, client information, customer lists, client lists, marketing
information, advertising information, and sales information.
4

--------------------------------------------------------------------------------

All writings, technology, inventions, discoveries, processes, techniques,
methods, ideas, concepts, research, proposals, materials, and all other work
product of any nature whatsoever, that Russell creates, prepares, produces,
authors, edits, amends, conceives, or reduces to practice, either individually
or jointly with others, during the Secondment Period and relating in any way to
the business or contemplated business, products, activities, research, or
development of Celadon or result from any work performed by Russell for Celadon
or any of its direct or indirect subsidiaries or affiliates (in each case,
regardless of when or where the work product is prepared or whose equipment or
other resources is used in preparing the same), all rights and claims related to
the foregoing, and all printed, physical, and electronic copies, and other
tangible embodiments thereof (collectively, "Celadon Work Product," as further
defined below), as well as any and all rights in and to US and foreign (i)
patents, patent disclosures, and inventions (whether patentable or not), (ii)
trademarks, service marks, trade dress, trade names, logos, corporate names, and
domain names, and other similar designations of source or origin, together with
the goodwill symbolized by any of the foregoing, (iii) copyrights and works of
authorship (whether copyrightable or not), including computer programs, and
rights in data and databases, (iv) trade secrets, know-how, and other
confidential information, and (v) all other intellectual property rights, in
each case whether registered or unregistered, and including all registrations
and applications for, and renewals or extensions of, such rights, and all
similar or equivalent rights or forms of protection in any part of the world
(collectively, "Celadon Intellectual Property Rights"), shall be the sole and
exclusive property of Celadon and its assigns, free from any encumbrance, claim,
lien for balance due, or rights of retention by Celadon.
To the extent that ownership of the Celadon Work Product or Celadon Intellectual
Property Rights does not otherwise vest in Celadon and its assigns by operation
of law, TA Dispatch hereby and does irrevocably assign, transfer, and convey to
Celadon and its assigns, without further consideration, all of its right, title,
and interest in such Celadon Work Product and Celadon Intellectual Property
Rights. TA Dispatch agrees to reasonably cooperate with Celadon to execute any
documents or take any other actions as might be reasonably necessary or that
Celadon might reasonably request to: (a) apply for, obtain, perfect, and
transfer to Celadon the Celadon Work Product as well as an Celadon Intellectual
Property Right in the Celadon Work Product in any jurisdiction in the world; and
(b) maintain, protect, and enforce the same, including, without limitation,
executing and delivering to Celadon any and all applications, oaths,
declarations, affidavits, waivers, assignments, and other documents and
instruments as shall be requested by Celadon.
For purposes of this Agreement, "Celadon Work Product" includes, but is not
limited to, Celadon information regarding business plans, research, strategies,
techniques, agreements, contracts, software design, reports, market studies,
product plans, product designs, inventions, unpublished patent applications,
experimental processes, experimental results, customer information, client
information, customer lists, client lists, marketing information, advertising
information, and sales information.
8.          Indemnification. TA Dispatch and Celadon shall indemnify, hold
harmless, and defend the other and each of its officers, directors,
shareholders, principals, managers, employees, agents, affiliates, successors,
and permitted assigns (collectively, "Indemnified Party") from and against any
and all losses, damages, liabilities, deficiencies, claims, actions, judgments,
settlements, interest, awards, penalties, fines, costs, or expenses of whatever
kind, including reasonable attorneys' fees ("Loss"), that in any way relate to
or result from any act or omission of Russell in the course or scope of
Russell’s services provided to it.
9.          Termination of Secondment. The Secondment shall automatically
terminate upon the termination of the Consulting Agreement between Russell and
TA Dispatch. TA Dispatch may, in its sole discretion, terminate the services
provided to it by Russell at any time and for any reason during the Secondment
by providing at least 60 days’ advance written notice to Celadon. Either Party
may terminate the Secondment upon a material breach of the other Party, provided
that the breaching Party shall have 15 days after receipt of notice of such
breach from the harmed Party to cure the breach to the reasonable satisfaction
of the harmed Party. Either Party may terminate the Secondment if the other
Party files a petition in bankruptcy or the equivalent thereof, or is the
subject of an involuntary petition in bankruptcy that is not dismissed within
sixty (60) days after the filing date thereof. Upon termination of the
Secondment, TA Dispatch shall pay any outstanding invoices for Russell's
services within 30 days following termination of the Secondment or 10 days
following receipt of an invoice sent in accordance with this Agreement,
whichever is later.
5

--------------------------------------------------------------------------------

10.          Arbitration. Any dispute, controversy, or claim arising out of or
related to this Agreement or any breach of this Agreement shall be submitted to
and decided by binding arbitration. Arbitration shall be administered
exclusively by the American Arbitration Association and shall be conducted
consistent with the rules, regulations, and requirements thereof as well as any
requirements imposed by state law. Any arbitral award determination shall be
final and binding upon the Parties. Either party shall be entitled to seek
injunctive or other equitable relief in a court of competent jurisdiction to
enforce this Agreement or to prevent a violation of this Agreement, to the
extent permitted by applicable law.
11.          Notice. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally/by registered or
certified mail, return receipt requested and postage prepaid/by nationally
recognized overnight carrier (with all fees prepaid)/by facsimile or email (with
confirmation of transmission) to the Parties at the addresses set forth below
(or such other addresses as specified by the parties by like notice):
If to TA Dispatch:
TA Dispatch, LLC
1810 Avenue C,
Ensley, Alabama 35218 
Attention:  Brian Barze
Email:  bbarze@pstrans.com
If to Celadon:
Celadon Group, Inc.
9503 E. 33rd St.
Indianapolis, IN 46235
Facsimile:  317-829-6496
Attention:  Chase Welsh
Email:  cwelsh@celadontrucking.com
12.          Captions and Headings. Captions and headings of the sections and
paragraphs of this Agreement are intended solely for convenience and shall not
affect the interpretation of this Agreement.
13.          Entire Agreement. This Agreement constitutes the sole and entire
agreement of the Parties with respect to this specific secondment arrangement,
and supersedes all prior and contemporaneous understandings, agreements,
representations, and warranties, both written and oral, with respect to such
subject matter, excluding any agreements between Russell and Celadon. To the
extent there is a conflict between this Agreement and the Consulting Agreement,
the terms of this Agreement shall govern.
6

--------------------------------------------------------------------------------

14.          No Third Party Beneficiaries. No person that is not a Party to this
Agreement has any rights under this Agreement as a third party beneficiary or
otherwise, including Russell.
15.          Relationship of the Parties. Nothing in this Agreement shall
constitute, or be deemed or construed to create, a partnership, joint venture,
or similar relationship between the Parties. Neither Party shall be deemed to be
the agent of the other Party by virtue of this Agreement, it being understood
and agreed that TA Dispatch and Celadon are independent parties contracting for
services. Neither Party has, and neither party shall, hold itself out as having
any authority to enter into any contract or create any obligation or liability
on behalf of the other Party.
16.          No Assignment. No party may assign any of its rights or delegate
any of its obligations under this Agreement, or assign or create any security
interest with respect to this Agreement or its rights or obligations hereunder,
except (a) with the prior written consent of the other Party and (b) either
Party may assign this Agreement to an arms-length purchaser of all or
substantially all of the business of the Party, whether by way of merger, sale
of assets, or otherwise.
17.          Successors and Assigns. Subject to the above restrictions on
assignment, the provisions of this Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective successors and assignees.
18.          Survival. The Parties agree that Paragraphs 5, 6, 7, 8, 9, 10, and
23 survive the termination of this Agreement.
19.          Further Assurances. The Parties agree to execute and deliver such
additional instruments, agreements, and documents and perform such further acts
as may reasonably be required to carry out the intent and purpose of this
Agreement.
20.          Signatories Duly Authorized. The signatories to this Agreement
represent that they are each duly authorized to execute this Agreement on behalf
of the Parties for which they are signing, and that such signatures are
sufficient to bind those Parties.
21.          Modification and Waiver. This Agreement may only be amended,
modified, or supplemented by an agreement in writing signed by each Party. No
waiver by any Party of any provision of this Agreement shall be effective unless
explicitly set forth in writing and signed by the party waiving it. No waiver by
any Party shall operate or be construed or deemed a waiver of any similar or
dissimilar provision or condition at the same or any prior or subsequent time,
nor shall the failure to exercise or delay in exercising any right, remedy,
power, or privilege hereunder operate or be construed or deemed as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power,
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power, or privilege.
22.          Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument. A signed copy of this
Agreement delivered by facsimile, email, pdf, or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.
7

--------------------------------------------------------------------------------

23.          Governing Law and Jurisdiction. This Agreement, and all matters
arising out of or relating to this Agreement, shall be governed by, and
construed in accordance with, the laws of the State of Delaware, including its
applicable state choice of law statutes. Any action or proceeding by either of
the Parties to enforce this Agreement, compel arbitration, enforce any
arbitration award, or for specific performance or other equitable relief shall
be brought only in a state or federal court located in Marion County, Indiana.
The Parties hereby irrevocably submit to the exclusive jurisdiction of such
courts and waive the defense of inconvenient forum to the maintenance of any
such action or proceeding in such venue.
24.          Severability. If any provision of this Agreement shall be
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, such provision shall be severed and such adjudication shall not
affect the validity, legality, and enforceability of the remaining provisions in
this Agreement.


(Signatures on next page)
8

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date above.

   

 
Celadon Group, Inc.
 
TA Dispatch, LLC
 
 
 
/s/ Paul Svindland
 
/s/ Brian K. Barze
 
 
 
By:
Paul Svindland  
By:
Brian K. Barze
 
 
 
Its:
Chief Executive Officer  
Its:
CFO
 
 
 
 
 
 
            Acknowledge by:           Jon Russell           /s/ Jon Russell    




 
9
 
Back to Form 8-K [form8k.htm]